NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            13-JUL-2021
                                            09:03 AM
                                            Dkt. 25 ODMR


                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


             STATE OF HAWAI#I, Plaintiff-Appellee, v.
               ROBERTA WILBORN, Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CR. NO. 1CPC-XX-XXXXXXX)


              ORDER DENYING MOTION FOR RECONSIDERATION
   (By:   Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
           Upon consideration of self-represented Defendant-
Appellant Roberta Wilborn's (Wilborn) July 8, 2021 "Motion to
reconsideration of (dismiss Appeal) CAAP-21-00004400 Filed on
February 2021," the papers in support, and the record, it appears
that (1) on May 12, 2021, the court entered the Order Granting
Motion to Dismiss for Lack of Appellate Jurisdiction (Order);
(2) Wilborn seeks reconsideration of the Order but failed to file
the motion for reconsideration within ten days after the court
entered the Order, as required by Hawai#i Rules of Appellate
Procedure Rule (HRAP) Rule 40(a); and (3) regardless, Wilborn has
failed to present any point of law or fact that the court
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

overlooked or misapprehended when it issued the Order. See HRAP
Rule 40(b).
          Therefore, IT IS HEREBY ORDERED that the July 8, 2021
motion for reconsideration is denied.
          DATED: Honolulu, Hawai#i, July 13, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2